Citation Nr: 0028603	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1948 to May 1952.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  Service medical records reveal treatment for an 
undiagnosed condition of the low back with X-ray evidence of 
degenerative disc disease of the lumbar spine.

2.  Private medical records of January 1980 through February 
1998 reveal a diagnosis of degenerative disc disease 
involving the lumbar spine.  


CONCLUSION OF LAW

A low back disorder was incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
low back disorder.  Specifically, the veteran alleges that he 
has been suffering from a back disorder since his discharge 
from service, but that he did not seek immediate treatment 
after his discharge from service, because he was unable to 
afford it.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for certain diseases, which manifest to a compensable degree 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

At the outset, the Board finds that this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, with the 
service medical records showing treatment for an undiagnosed 
low back condition and a radiologist's diagnosis of 
degenerative disc disease of the lumbar spine, the Board 
finds that the veteran has presented a claim which is not 
implausible when viewed in the light most favorable to this 
claim.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. § 
5107(a).

The veteran's service medical records reflect that he was 
hospitalized in December 1948 for approximately 10 days for 
back pain.  He was noted to have an undiagnosed condition of 
the low back manifested by chronic recurrent episodes of 
subjective symptoms of pain on motion.  The December 1948 
treatment records showed that the veteran gave a history of 
experiencing three episodes of back strain after being 
admitted to service.  The veteran reported that he 
experienced back strain one week before admission to the 
hospital when he lifted a heavy box.  An X-ray of the lower 
thoracic and lumbar spine showed a slight scoliosis toward 
the left and some irregularities of the disc surfaces of the 
lumbar vertebral bodies, especially L1.  The radiologist 
reported a diagnosis of degenerative disc disease and slight 
scoliosis.  That report was confirmed by additional X-rays a 
week later.  The veteran was returned to service.  A 
separation examination report dated May 1952 indicated that 
the veteran had experienced "back trouble" during service, 
but no complaints regarding the back were noted at the time 
of the separation examination.

A VA examination report of the veteran's musculoskeletal 
system in November 1977 reflected his report that he had no 
lumbar problems and had full range of motion without 
restriction.  Post-service private treatment records from 
Community Medical Center (dated July 1977 to July 1983), 
Michigan Department of State (dated December1980), Harper 
Grace Hospital (dated May 1985 and March 1987), Madison 
Community Hospital (dated November 1989), MRI Imaging (dated 
November 1989), William Beaumont Hospital (dated February 
1998), and Wellness Physical Medicine Center (dated February 
1998) show that the veteran has been diagnosed with lumbar 
spinal stenosis and degenerative osteoarthritis of the lumbar 
spine.  A September 1980 X-ray report from Community Medical 
Center showed that the vertebral bodies and intervertebral 
spaces of the veteran's lumbosacral spine were intact, but 
there was marginal osteoarthritic lipping and spur-formation 
at all lumbar levels.  There was no evidence of fracture, 
bone destruction, spondylolysis or spondylolisthesis.  
Private medical records dated from December 1982 to July 1983 
showed that the veteran has been diagnosed as having 
degenerative disc pathology of the lumbosacral spine, 
scoliosis, possible lumbar radiculopathy and diffuse 
arthritis with a history of gout.  He underwent a bilateral 
lumbar laminectomy of L5 in May 1985 due to spinal stenosis.  
A February 1998 myelogram and post-myelogram CT scan revealed 
mild canal stenosis at L3-4 due to generalized degenerative 
changes and a focal posterolateral bulge of the left of L4-5.  
A February 1998 electromyography and nerve conduction study 
showed a mild L5 radiculopathy. 

A review of the evidence of record clearly establishes that 
the veteran currently has a low back disorder.  However, the 
question at issue is whether this condition was incurred or 
aggravated by military service more than 40 years ago.  The 
Board concludes that in light of the service medical records 
showing treatment for a low back disorder during service in 
conjunction with an X-ray report of degenerative disc 
disease, and subsequent confirmation of this diagnosis, the 
veteran's claim for a low back disorder should be granted.  
While the continuity of symptomatology is supported 
essentially by the veteran's testimony alone, as the first 
clear diagnosis after service was in 1980, the nature of the 
X-ray findings during service requires that the Board find in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b).  Moreover, 
he reported an injury during service in lifting a heavy box 
just prior to hospitalization, and he has stated, on more 
than one occasion, that he did not seek treatment for his 
back immediately because he could not afford it.  
Accordingly, inasmuch as the veteran has shown a diagnosed 
chronic disability of the lumbar spine during service 
(degenerative disc disease), and the same diagnosed 
disability of degenerative disc disease of the lumbar spine 
after service, albeit 20 years later, entitlement to service 
connection is warranted.   


ORDER

Entitlement to service connection for a low back disorder is 
granted, subject to the provisions governing the award of 
monetary benefits. 



		
	K. J. Loring
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

